___________

                                    No. 95-3986
                                    No. 95-3987
                                    ___________

Robert Earl O'Neal, II,                  *
                                         *
              Appellant,                 * Appeal from the United States
                                         * District Court for the Eastern
     v.                                  * District of Missouri.
                                         *
Michael Bowersox,                        *        [PUBLISHED]
                                         *
              Appellee.                  *
                                    ___________

                           Submitted:   November 30, 1995

                           Filed:   December 1, 1995
                                    ___________

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.

                                    ___________

PER CURIAM.


     On November 29, 1995, the District Court1 denied O'Neal's second
petition for a writ of habeas corpus.        This is a death penalty case and
execution is set for 12:01 a.m. on December 6, 1995.       On November 30, 1995,
the District Court granted O'Neal's application for a certificate of
probable cause and his motion for a stay of execution pending disposition
of his appeal, which we now have before us.        The state appeals the stay
order entered by the District Court.


     O'Neal's present habeas petition presents only one ground for relief
not raised in his first petition:       an alleged Brady




      1
       The HONORABLE GEORGE F. GUNN, JR., United States District
Judge for the Eastern District of Missouri.
violation.     The District Court thoroughly considered this claim and
concluded that it constitutes an abuse of the writ because O'Neal has
failed to show why he could not have obtained the factual basis of the
claim prior to filing his first petition.   The Court further concluded that
even if O'Neal could show that his new claim was not an abuse of the writ,
the   claim in any event lacks merit because there is no reasonable
probability that the result of O'Neal's criminal trial would have been
different had the evidence been disclosed.


      Having reviewed the materials that have been submitted to the Court
by the parties, we are satisfied that the District Court ruled correctly
in denying O'Neal's second habeas petition.      The order of the District
Court is affirmed on the basis of that court's well-reasoned opinion and
the stay of execution is vacated.


      A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-